DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “said center post extending…” (lines 2-3; emphasis added); and “placing said rotor over said center-post for rotation of said rotor around said axis of rotation placing said rotor over said center-post such that said drive magnet imposes…” (lines 9-12; emphasis added).  The first recitation is not consistent with the language of the remainder of the claims (the hyphen “-” is missing from “center post), and should be discloses as “said center-post extending”.  The second objected to portion should likely read as: “placing said rotor over said center-post for rotation of said rotor around said axis of rotation   Appropriate correction is required.
Claims 2-6 are objected to because of the following informalities:  each of the claims begins with “A method according to claim…”  This is not in line with accepted patent claiming practice, as the dependent claims are not based upon some alternative of claim 1 (or claims 3 or 5), but are based upon those claims as presented, and specifically they must depend on “the” method of claims 1, 3 and/or 5.  The claims should begin with: “The method according to claim…”  Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart  (US 6,071,093).
Regarding claim 1, Hart discloses a method of assembling a centrifugal fluid pump (100) comprising: providing a pump housing (42) having a floor (“floor of the housing”, also “Unit D”), a center-post (43) and drive windings (61) (figs. 2-4C; col. 6, lines 18-31; col. 8, lines 21-27); said center post extending vertically upward from said floor and thereby providing a vertical axis of rotation (fig. 3; col. 6, lines 29-47); said drive windings disposed in said floor and circumferentially around said vertical axis of rotation (figs. 3-4C; col. 6, lines 58-64; col. 8, lines 21-53); providing a rotor (48) having at least one drive magnet (41) disposed in said rotor (figs. 3-3A; col. 6, lines 20-38 and 55-65); placing said rotor over said center-post for rotation of said rotor around said axis of rotation placing said rotor over said center-post  such that said drive magnet imposes a load on said rotor in a first direction along said axis of rotation prior to  
Note: the claimed “floor” and “center-post” are not recited as such in the original disclosure.  That being so, it seems likely that the “contoured surface” (172) of instant figure 1 is intended as the “floor” and the “spindle” (130) and/or “spindle magnet assembly” (160) are interpreted as being the “center-post”.  As such, these elements are not being rejected as lacking written description.  For clarity, the Applicant is encouraged to amend these elements in the claims to reflect the nomenclature of the disclosure.  
Regarding claim 2, Hart discloses [the] method according to claim 1, wherein the placing of said rotor further comprises placing said rotor over said center-post to form a leakage flow path (self-adjusting flow path”) between said rotor and said housing (fig. 3A; col. 7, lines 7-11 and 34-45; col. 10, lines 17-55).
Regarding claim 3, Hart discloses [the] method according to claim 1, wherein said further placing said rotor further comprises placing said rotor in proximity to contoured hydrodynamic surfaces (fig. 3A: at least at 43a and “S”; col. 6, lines 29-38; col. 7, lines 34-63; col. 10, lines 17-55).
Regarding claim 4, Hart discloses [the] method according to claim 3, wherein said further placing further comprises placing said rotor in proximity to contoured hydrodynamic surfaces .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hart, in view of Prem (US 6,293,901).
Regarding claim 5, Hart discloses all of the elements of the current invention as detailed above with respect to claim 1.  Hart further discloses fine tuning the loading of said rotor in said first direction along said axis of rotation (col. 10, lines 31-60).  Hart, however, does not explicitly disclose adjusting the relative position of said at least one ring-shaped center-post magnet and said at least one ring-shaped rotor magnet so as to fine tune the loading of said rotor.
Prem teaches that it is well known to perform a related method of assembling a centrifugal fluid pump (blood pump apparatus) having a housing (4), and a rotor (2) (figs. 1a-1b; col. 5, lines 12-30), and adjusting the relative position of said at least one ring-shaped center-post magnet (24) and said at least one ring-shaped rotor magnet (25) so as to fine tune the loading of said rotor (figs. 1A and 1B; col. 8, lines 28-42).
It would have been obvious to one of ordinary skill in the art to have modified the current invention of Hart to incorporate the moving the ring-shaped magnet for adjusting of Prem, 
Regarding claim 6, Hart in view of Prem teaches the method of claim 5 as detailed above, and Prem further teaches that it is well known to perform the method wherein adjusting includes axially moving said at least one ring-shaped center-post magnet (24) relative to said at least one ring-shaped rotor magnet (25) (figs. 1A and 1B; col. 8, lines 28-42).
Please refer to claim 5, above, regarding the rationale for combination of references.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.  The Applicant’s arguments on the merits of the prior art were directed solely to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JEFFREY T CARLEY/Examiner, Art Unit 3729